DETAILED ACTION
Receipt of Arguments/Remarks filed on November 8 2021 is acknowledged. Claims 1, 5, 7, 15 and 21 were amended. Claims 1-24 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (61779182, 61844961, 61865392 and 61887212) and under 35 U.S.C. 120, 121, or 365(c) (14210136 and 15918682) is acknowledged.  
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61779182, 61844961, 61865392, 61887212, 14210136 and 15918682, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant claims recite a composition comprising particles having a negative surface charge wherein the particles comprises PLGA and a polyamino acid having a carboxyl group.  Firstly, none of the priority documents generally teach amino acids having a carboxyl .  
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to Application No. 61779182, 61844961, 61865392, 61887212, 14210136 and 15918682, which has a filing date prior to March 16, 2013.  Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that have ever been presented in the instant application appears to be drawn to inventions having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the parent application.  More specifically, claims 1-24 feature of polyamino acid in generic combination with PLGA as outlined above lacks support in the parent\provisional   application and thus the effective filing date of claims 1-24 appears to be April 7 2020.
CONSEQUENTLY, THE AIA  INDICATOR IN THE INSTANT APPLICATION HAS BEEN CHANGED FROM ITS INITIAL SETTING OF “NO” TO THE MODIFIED SETTING OF “YES”.
AIA  (First Inventor to File) Status:  Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE). 
This application repeats a substantial portion of prior Application No. 14210136, 15918682, 61779182, 61844961, 61865392 and 61887212, filed as early as March 13 2013, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. A new ADS is required to correct the benefit claim to a CIP.

Response to Arguments
Applicant’s arguments filed November 8 2021 have been fully considered but they are not persuasive. 
Applicant argues that there is no in haec verba requirement for written description support.   Claims can be supported through express, implicit or inherent disclosure.  Aspartic acid and glutamic acid are the two naturally occurring amino acids which have a carboxyl group on their side chain.  Thus one skilled in the art would recognize that the application generally teaches amino acids having carboxyl groups on their side chains.  It is argued that the examiner has failed to consider the express teachings of the specification which states other biocompatible, biodegradable polymers 
Regarding applicant’s arguments, while the examiner agrees express support is not necessarily required and claim limitations can be supported via implicit or inherent disclosure, the examiner cannot agree that such implicit or inherent support has been provided. While support for a genus can be provided with a representative number of compounds, it is not clear to the examiner that aspartic acid and glutamic acid are a sufficient number to support the scope.  The claims are not limited to natural amino acids, thus the scope claimed is any polyamino acids having a carboxyl group on the side chain.  If the scope is really just natural amino acids, then the examiner could agree that the recitation of aspartic acid and glutamic acid would support the genus claimed.  
	The examiner did not fail to consider the whole of paragraph 0067 of the instant specification.  The early sentence does not teach polymers of amino acids in combination with PLGA as claimed.  This previous sentence just says polymers or copolymers of…amino acids.  The only combination with PLGA is where it is taught that the amino acids with reactive side chain groups can be included in copolymers with any of the aforementioned materials.  One could derive a copolymer of PLGA and amino acids from this sentence.  But a composition comprising particles which comprise PLGA and polyamino acids is not taught (i.e. not part of a copolymer or the specific combination).  A description which renders the claim invention obvious does not satisfy the written description requirement (p 1172, Ariad v. Eli Lilly, 598 F3d 1336, 94 USPQ2d 1161, citing Lockwood v. Am. Airlines).  MPEP 2163.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8 2021 was considered by the examiner.

Withdrawn Objections/Rejections
The amendments to the specification filed November 8 2021 have overcome the objection to the specification.  The description of the figures has been corrected to match the actual drawings.  
The amendments filed November 8 2021 have overcome the objection to claim 21.  The abbreviation is spelt out the first time it occurs.  


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide support for polyamino acids having a carboxyl group, polyaspartic acid, polyglutamic acid and a composition generally comprising PLGA and a polyamino acid.  As indicated in the priority section above, the specification only teaches a copolymer of PLGA and aspartic or glutamic acid.
Response to Arguments
Applicant’s arguments filed November 8 2021 have been fully considered but they are not persuasive. 
Applicant argues that as indicated above the application provides antecedent basis and no such correction is required.
Regarding Applicant’s arguments, the examiner does not agree for the reasons set forth above.

Modified Rejection Based on Amendments in the reply filed on November 8 2021

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-14 and 17-24 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Philip et al. (International Journal of Pharmaceutics, 1997, cited in the Office action mailed on May 7 2021) as evidenced by Sigma Product Sheet (1996, cited in the Office action mailed on May 7 2021).

The instant application claims a composition comprising particles having a negative surface charge, wherein the particles comprise polylactide-co-glycolide (PLGA) and a polyamino acid having a carboxyl group on the side chain, wherein the particles have a negative zeta potential ranging from -100 mV to about 0 mV wherein the particles have an average diameter of about 0.1 µm to about 3.0 µm, and wherein the particles are free from an additional therapeutic agent.
Philip et al. is directed to the effect of surface treatment on the respirable fractions of PLGA microspheres formulated for dry powder inhalers.  Taught are microspheres of PLGA which are treated with a fine suspension of polyamino acids in an alcoholic solvent and the surface charge assessed (page 166, right column, second paragraph).  The PLGA is Resomer ® RG 503 which is a 50:50 ratio of lactide and glycolide with a molecular weight of 34000 Da.  The microspheres were prepared using a dispersed phase and continuous phase (section 2.1).  Microspheres were suspended in Milli-Q ® water containing 0.01% Tween-80 (section 2.3.1, 2.3.2).  The average particle size by volume for a typical batch of microspheres was 4.5 microns with 90% less than 5.3 microns.  The average size of the microspheres tested was in the range of 3.5-4.6 microns (section 3.1.1).  The zeta potential of the untreated PLGA microspheres was -30.6 mV and polyglutamic acid PLGA microspheres was -59 mV (table 2).    
The average size of the microspheres of 3.5 microns appears to fall within the scope claimed as the instant claims recite “about” 3.0 microns.  Since the instant specification provides no limiting definition of “about”, it is the examiners position that 3.5 microns falls within the scope claimed.

	Note: MPEP 2144.05: a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Since Applicant has not demonstrated an unobvious effect with the upper limit claimed, a prima facie case of obviousness exists as one skilled in the art would expected the particles to have similar properties absent a demonstration a difference.  

Regarding claims 12-14, the zeta potential of the untreated PLGA microspheres indicates negatively charged groups.  The surface treatment with polyglutamic aid results in the particle surface being modified to comprise one or more carboxy groups on the particles surface by not only the more negative zeta potential but also the teachings of Philip et al. that the polyglycolic acid treats the surface of the PLGA.  
Regarding claims 17-21, Tween-80 is a nonionic polysorbate surfactant as evidenced by Sigma.  
Regarding claim 22, Note MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  “In determining validity of a product-by-process claim, the focus is on the product and not the process of making it.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1369 (Fed.Cir.2009). The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences’ distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012). Philip et al. teaches emulsion formation of PLGA microspheres with polyglutamic acid, the same particle size and zeta potential claimed.  Thus, the process of double emulsion process does not appear to impart a structural difference.
Regarding claim 24, Philip et al. teaches polyglutamic acid.  Claim 24 recites 4 various forms of polyglutamic acid include poly(D,L-glutamic acid).  The polyglutamic acid of Philip et al. reads on at least the poly (D,L-glutamic acid) as it does not expressly state D or L.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Philip et al. as evidenced by Sigma Product Sheet as applied to claims 1-14 and 17-24 above and in view of Ungaro et al. (Journal of Pharmacy and Pharmacology, 2012, cited in the Office action mailed on May 7 2021).
Applicant Claims
The instant application claims the particles have an average diameter of about 0.2 microns to about 2 microns.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Philip et al. are set forth above.  Respirable diameters are less than 5 microns (page 166, left column, third paragraph).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
Philip et al. does not expressly teach a particle size between about 0.2 microns (200 nm) to about 2 microns.  However, this deficiency is cured by Ungaro et al.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Philip et al. and Ungaro et al. and utilize PLGA particles greater than 200 nm and in the range of 1-2 microns.  One skilled in the art would have been motivated to utilize this size as Philip et al. suggests an overlapping range and Ungaro et al. teaches that below 200 nm (i.e. 0.2 microns) are taken up less efficiently while 1-2 microns are ideal for macrophages to phagocytose.  Thus, one skilled in the art would manipulate the particle size in order to determine the optimal size based on the teachings of Philip et al. and Ungaro et al.  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  

Response to Arguments
Applicant’s arguments filed November 8 2021 have been fully considered but they are not persuasive. 
Applicant argues that (1) claim 1 has been amended to recite an average diameter of about 0.01 microns to about 3.0 microns.  As noted by the examiner the average size of the particles in Philip et al. ranged from 3.5 to 4.6 microns.  Thus the instant claims are distinguished from the cited prior art.  
	Regarding Applicant’s first argument, instant claim 1 recites “about” 3.0 microns.  Thus the claimed upper limit is not limited to 3.0 microns.  As indicated above, since the specification provides no limiting definition of about, the examiner interprets 3.5 microns falling within the scope of “about” 3.0 microns.  Additionally, even if the range of Phillip et al. does not anticipate the claimed range, the claimed range is still obvious as the range of Philip et al. is reasonably close to the clamed range.  Note: MPEP 2144.05.  
	Applicant argues that (2) Philip et al. teaches that the polyglutamic acid/PLGA particles produce the largest particles.  Philip et al. does not each or suggest any problems with the large size of the particles or that there is any benefit in manufacturing smaller particles.  It is argued that because Philip et al. teaches the polyglutamic acid/PLGA particles produce the largest particle a skilled artisan would not expect to arrive at the claimed invention by combining with Ungaro et al.’s drug containing PLGA particles.  
Regarding applicant’s second argument, firstly Philip et al. generally teaches that respirable diameters is less than 5 microns.  This encompasses the instantly claimed diameter.  Applicant does not point to any specific teaching in Philip et al. wherein In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The level of ordinary skill will often predetermine whether an implicit suggestion exists. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine/modify reference(s) absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical practitioner with expertise in particle design then one can assume comfortably that such an artisan will draw ideas from medicine, physiology and pharmacy— without being told to do so. Accordingly, it would have been obvious to the ordinary artisan in this art to modify the particle sizes of Philip et al. which are directed to respirable particles to those with a size of 1-2 microns as this is the ideal size for macrophages to phagocytose with the smaller size being taken up less efficiently as taught by Ungaro et al. in the absence of evidence to the contrary.  With regards to the arguments regarding the “largest particles”, Philip et al. makes one comment on this.  It 
	Applicant argues that (3) there is no motivation to combine Philip et al. with Ungaro.  Ungaro et al. teaches the tuning properties of PLGA particles to control the fate of the drug in the lung after particle landing.  There is no motivation to modify the PLGA particles described in Ungaro et al. by removing the therapeutic.  Removing the therapeutic from Ungaro would render the PLGA particles unsatisfactory for its intended purpose.  Applicant point to MPEP 2143.01 (V).
	Regarding applicant’s third argument, the rejection is not based on modifying Ungaro et al.  Thus, the examiner did not argue that it would be obvious to remove the therapeutic from Ungaro et al.  As pointed to by Applicant what MPEP 2143.01 (V) states is if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, there is no suggestion or motivation to make the proposed modification (emphasis added).  Philip et al. is the prior art being modified not .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 16842565 (US 20200338116 A1)) in view of Philip et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a composition comprising particles having a negative surface charge, wherein the particles comprise polylactide-co-glycolide (PLGA) and a polyamino acid having a carboxyl group on the side chain, wherein the particles have a negative zeta potential ranging from -100 mV to about 0 mV wherein the 
Copending ‘565 claims a composition comprising particles having a negative surface charge, wherein the particles comprise polylactide-co-glycolide (PLGA) and a polyamino acid having a carboxyl group on the side chain. The same amino acids are claimed.  Overlapping molecular weight is claimed.  The same diameter is claimed.  The same excipients are claimed.  
While copending ‘565 claims the same PLGA particles with the same polyamino acid in the same size, copending ‘565 is silent to the zeta potential.  However, this deficiency is cured by Philip et al.
The teachings of Philip et al. are set forth above.
Based on the teachings of Philip et al. which suggest PLGA particles surface modified with polyglutamic acid have a zeta potential falling within the scope claimed, there is a reasonable expectation the composition of copending ‘565 would have the same or similar zeta potential falling within the scope claimed.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed November 8 2021 are acknowledged.  The rejections are maintained since applicant has not made any substantive arguments traversing the rejection.  Applicant(s) is/are reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616